DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/25/21:
Claims 1, 3, 4 and 7 - 16 are pending in the application.  
Claims 1, 3, 4 and 7 - 17 have been amended.  
Claims 1, 3, 4 and 7 - 16 are currently under examination.  
Claims 2, 5 and 6 are cancelled.  
The objection to claim 1 is withdrawn due to amendment.  
The rejection under 35 U.S.C. 112 (b) is withdrawn due to amendment.  
The rejection under 35 U.S.C. 102 (a)(1) to Bumpas is withdrawn due to amendment.  
The rejections under 35 U.S.C. 10 and 103 to Jackson are upheld.    


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 10 - 16 and 17, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20150010949 to Jackson et al., hereinafter “Jackson”.  

Jackson is directed to aqueous carbohydrate based binder compositions [0001].  

Regarding claims 1, 3, 4, 7, Jackson teaches a composition at Example 3, at least sample B comprising 17.24 % (3.83g) glucose, 2.52 % (0.56g) xylose, 18.95 %, (4.21g) dextrose monohydrate (also a type of glucose), 2.25% (0.5g) ammonium sulphate and 59.05% (13.12g) water.  Glucose and xylose are monosaccharides.  Dextrose is an alternative name for glucose.  The sugars, glucose, xylose and dextrose make up 100% of the sugar component.  The solids content is 100 – 59.05 = 40.95%.  This is within the claimed range.  The glucose content is 17.24% + 18.95% = 36.19%, the xylose content is 2.52%.  These values are within the claimed ranges.  Claims 4 and 7, were interpreted as if the glucose and xylose fraction account for 100% of the carbohydrate component, no other carbohydrates were required as the ranges for glucose and xylose in the claims can be 100 % of the carbohydrate component.  Claims 4 and 7 comprise optional limitations which are not required.  

As to claim 10, refer to claim 19 and claim 11 of Jackson.  

Regarding claims 11 and 13, the composition of Jackson can be used as a binder for mineral wool [0011] at in an amount of binder from >2% to < 15% or the mineral wool (fibers) is from <98 % to >85% [0052 – 0053].  The assembly of matter as taught by Jackson can be used as a wood board, oriented strand board, wood particle board, plywood etc.  (claim 16).  

As to claim 12, the composition of Jackson, barring and information to the contrary, is capable of use as a non-woven glass fiber veil for various uses.  

Regarding claims 14 and 16, refer to claims 16 and 11 of Jackson.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by US 20150010949 to Jackson et al., hereinafter “Jackson”.  

Jackson is directed to aqueous carbohydrate based binder compositions [0001].  

Regarding claim 15, Jackson is silent as to the exact curing temperature of the bonder compositions.  With regard to Applicant’s limitations regarding the temperature of curing the binder compositions, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Jackson teaches that the binder compositions are cured using heat, irradiation etc., the Examiner asserts that the curing temperature is an art recognized result-effective variable.  Thus it would be obvious in the optimization process to optimize the curing temperature of the binder composition to depending on the time requirement and / or the thermal stability of the substrates (fibers) used.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a cured binder for matter.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160177057 to Hjelmgaard et al. hereinafter “Hjelmgaard”.

Hjelmgaard is directed to aqueous binder compositions for mineral fiber products, a method of producing a bonded mineral fiber product using said binder [0001].  

Regarding claims 1, 8 and 9, Hjelmgaard teaches a composition in Table1, Experiment 2 comprising glucose syrup (100 parts), xylose (0 parts), ammonium sulfate (5 parts) and silane (0.5 parts).  Xylose is not listed in the composition.  However, pentoses such as xylose may be included [0032 – 0036].  Therefore, it would have been obvious to the skilled artisan to include xylose in composition based on the teachings of Hjelmgaard.  

Regarding claims 1, 8 and 9, Hjelmgaard is silent as to the exact percentages of glucose and xylose in the composition.  With regard to Applicant’s limitations regarding percentages of glucose and xylose in the composition, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Hjelmgaard teaches the inclusion of xylose in the composition, the Examiner asserts that the percentages of glucose and xylose in the composition are art recognized result-effective variable.  Thus it would be obvious in the optimization process to adjust the percentages of glucose and xylose in the composition to achieve the properties required.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a cured binder for matter.  

Response to Arguments

Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.  Applicant argues that Jackson is not available as prior art as it commonly owned and assigned to applicant’s assignee.  Jackson was published more than 2 years prior to the earliest effective filing date of the case and is 102 prior art. The grace period under AIA  for commonly owned or assigned applications is 1 year.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										5/20/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765